Citation Nr: 1219193	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  05-21 465A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to service-connected bilateral knee disabilities or a service-connected thoracolumbar spine disability.

2.  Entitlement to a rating in excess of 10 percent for a right knee disability.

3.  Entitlement to a rating in excess of 10 percent for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from July 1967 to February 1969; and from September 1975 to October 1993.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision issued by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO), which in part denied service connection for a bilateral hip disorder, to include as secondary to the service-connected bilateral knee disabilities, and continued the 10 percent ratings for the right and left knee disabilities.

In July 2007, the Veteran withdrew his request for a Board hearing.  In March 2009 and September 2010, these matters were remanded for further development.

The issue of bilateral hip disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


FINDINGS OF FACT

1.  Throughout the period of appellate review, the Veteran's service-connected right knee disability has been manifested by flexion in excess of 30 degrees and extension in excess of 10 degrees, with no additional loss of motion on repetition; there is no showing of right knee instability.

2.  Throughout the period of appellate review, the Veteran's service-connected left knee disability has been manifested by flexion in excess of 30 degrees and extension in excess of 10 degrees, with no additional loss of motion on repetition; there is no showing of left knee instability.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 10 percent for right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes (Code) 5256-5263 (2011).

2.  The criteria for the assignment of a rating in excess of 10 percent for left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Codes 5256-5263 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent letters in July 2004, October 2005, and March 2006 that fully addressed all notice elements.  The letters provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the March 2006 letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Although complete notice was not issued prior to the initial RO decision in this matter, the claims were readjudicated after all critical notice was given.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's available service treatment records, post-service reports of VA, and private treatment and examination.  The Board acknowledges that the RO attempted to secure Veteran's service treatment records from his first period of service; however they are unavailable.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that there is no available outstanding evidence pertinent to the claims decided below that must be obtained.  

Accordingly, the Board finds that all reasonable efforts have been undertaken by VA with respect to the instant appeal, and no further development is required under these circumstances.  

Additionally, the Veteran was afforded VA examinations in August 2004, September 2005, and November 2011 to evaluate the severity of his bilateral knee disability.  The Board finds that the VA examinations are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because it describes the bilateral knee disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, he has not asserted, and the evidence does not show, that his symptoms have materially worsened since the November 2011 evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination. 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Analysis 

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claims. 

The Veteran is presently assigned a 10 percent evaluation each for right and left knee disabilities.  He contends that ratings in excess of 10 percent are warranted for each disability.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § C.F.R. 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A claimant, however, may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following analysis is therefore undertaken with consideration that different (staged) ratings may be warranted for different time periods during the period of appellate review beginning within one year of his July 2004 claim.

Evaluations of the knee are assigned under the schedular criteria of Codes 5256 through 5263, under 38 C.F.R. § 4.71a.

Under Diagnostic Code 5257, which concerns "other impairments of" the knees, a 10 percent evaluation is assigned for slight recurrent subluxation or lateral instability of the knee; a 20 percent evaluation is assigned for moderate recurrent subluxation or lateral instability of the knee; and a 30 percent evaluation is assigned for severe recurrent subluxation or lateral instability.  

Under Diagnostic Code 5260, which concerns limitation of flexion of the leg, a noncompensable (zero percent evaluation) is assigned for flexion limited to 60 degrees; a 10 percent evaluation is assigned for flexion limited to 45 degrees; a 20 percent evaluation is assigned for flexion limited to 30 degrees; and a 30 percent evaluation is assigned for flexion limited to 15 degrees.

Under Diagnostic Code 5261, which concerns limitation of extension of the leg, a noncompensable evaluation is assigned for extension limited to 5 degrees; a 10 percent evaluation is assigned for extension limited to 10 degrees; a 20 percent evaluation is assigned for extension limited to 15 degrees; a 30 percent evaluation is assigned for extension limited to 20 degrees; a 40 percent evaluation is assigned for extension limited to 30 degrees; and a 50 percent evaluation is assigned for extension limited to 45 degrees.

A separate, compensable rating may be assigned under each of these three Codes (5257, 5260, 5261), if the specific symptoms are shown.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98; VAOPGCPREC 9-04.  

Also potentially pertinent in this appeal are Diagnostic Code 5256, concerning ankylosis of the knee; Diagnostic Code 5258, concerning dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint; Diagnostic Code 5259, concerning symptomatic removal of semilunar cartilage; Diagnostic Code 5262, concerning impairment of the tibia and fibula; and Diagnostic Code 5263, concerning genu recurvatum, acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated.  38 C.F.R. § 4.71a.  

Finally, Diagnostic Code 5055 provides that a 100 percent rating is assigned for one year following the implantation of the prosthesis, after which a minimum 30 percent rating is assigned for a prosthetic replacement of the knee joint is 30 percent.  Id.  

The Board notes that the joining of schedular criteria in the rating schedule by the conjunctive "and" in a diagnostic code does not always require all criteria to be met, except in the case of diagnostic codes that use successive rating criteria, where assignment of a higher rating requires that elements from the lower rating are met.  Tatum v. Shinseki, 23 Vet. App. 152 (2009).  

Moreover, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher disability rating when functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination is demonstrated, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Additionally, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  Code 5010 provides that traumatic arthritis is to be rated as degenerative arthritis.  Code 5003 provides that degenerative arthritis is to be rated on the basis of limitation of motion of the joint affected.  38 C.F.R. § 4.71a.

The Board's duty is to assess the credibility and weight of the evidence.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Thus, the Board must fully consider the lay assertions of record in making all determinations.  A layperson is competent to report on the onset and continuity of her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d at 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

In the present case, the Board finds by comparing the Veteran's symptoms to the rating criteria, higher evaluations are not warranted for either the left or right knee for any portion of the rating period on appeal.   

First, neither the right nor left knee disability is manifested by flexion limited to 30 degrees, as required for the next-higher 20 percent rating under Diagnostic Code 5260.  Likewise, the bilateral knee disability is not manifested by extension limited to 10 degrees, as required for a compensable rating under Diagnostic Code 5261.  To the contrary, treatment records reflect complaints of some aching, but physical examination showed full range of motion.  Also, the Veteran underwent VA examinations in August 2004, October 2005, and November 2011, where he complained of daily pain when walking or lifting anything greater than 15 pounds.  Upon clinical evaluations, flexion ranged from 120 to 140 degrees bilaterally and extension was to 0 degrees bilaterally, all without pain, or, on some evaluations, end range of pain.  There was no additional limitation of motion following repetitive use.  The Veteran himself informed the VA examiner that he believed his knee symptoms were consistent over time, without significant flare-up.  Thus, a higher rating is not warranted on the basis of limited flexion or extension, even when considering functional limitation due to the DeLuca factors.  38 C.F.R. §  4.71a, Codes 5260-5261.  Moreover, assignment of separate ratings for limitation of both flexion and extension is precluded because the evidence fails to establish both limitation of flexion and extension both to compensable levels.  See VAOPGCPREC 9-04. 

The knee disabilities are also not manifested by moderate recurrent subluxation or lateral instability.  In fact, treatment records do not document joint swelling and/or stiffness.  Similarly, at the VA examinations, the examiners found that upon physical examination the knees were stable to testing.  The VA examiner noted that X-rays showed normal knees.  Moreover, the Veteran specifically denied experiencing instability and he used no assistive devices for ambulation.  Thus, the Board finds that the bilateral knee disability is manifested by no more than slight recurrent subluxation or lateral instability of the knee, which is consistent with the presently assigned 10 percent rating under Code 5257.  See 38 C.F.R. § 4.71a.  

Finally, other schedular criteria for rating knee disability do not apply as the  pathology/impairment required for rating under those criteria (ankylosis, e.g.) is not shown.

In light of the foregoing, the Board finds that an evaluation higher than 10 percent is not warranted for the right and left knee disabilities.  Further, there is no basis for assigning an evaluation higher than the present 10 percent ratings.  "Staged ratings" are not warranted because the schedular criteria for a higher rating were not met at any time during the period under appellate review.  See Hart, 21 Vet. App. at 505.  

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  The Veteran complained during his examinations that he was no longer able to perform his job duties.  The Board recognizes that an evaluation in excess of the 10 percent may be assigned for certain manifestations of the service-connected disability.  However, as explained in detail above, the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  Thus, the Veteran's bilateral knee symptomatology does not present an exceptional or unusual disability picture.  Consequently, the Board need not address whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 115-16.  

For these reasons, the rating schedule is adequate to evaluate the disability, and referral for extraschedular consideration is not in order. 

Although the Veteran is currently not employed, a March 2009 Board decision found his unemployability was not shown to be due to the service-connected bilateral knee disability and thus denied a claim of entitlement to total disability rating due to individual unemployability (TDIU).  Under these circumstances, TDIU is not deemed a component of the instant appeal.   


ORDER

A rating in excess of 10 percent for a right knee disability is denied.

A rating in excess of 10 percent for a left knee disability is denied.


REMAND

Unfortunately, the Board finds that additional development is necessary in this case.

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The Board's prior remand ordered a VA examination to determine if the Veteran's service-connected bilateral knee or low back disabilities caused or aggravated his bilateral hip disorder.  The November 2011 examination report; as well as the subsequent March 2012 addendum report is inadequate as it does not indicate whether the Veteran's bilateral hip disorder is aggravated by his bilateral knee or low back disabilities.  Thus, the Board must remand for an addendum or an additional examination.

Significantly, the March 2012 opinion was essentially the same opinion as that offered by the previous examiners (which the Board determined were not adequate).

The Board's September 2010 remand conferred on the Veteran the right to compliance with the remand orders, as a matter of law.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  However, as already explained herein, the Board's remand orders were not fully complied with.  Thus, the AOJ is required to conduct the development requested by the Board in order for the Veteran's claim to be fully and fairly adjudicated.

Accordingly, the case is REMANDED for the following:

1. Request an addendum from the March 2012 examiner. If he is not available, schedule the Veteran for an additional VA examination to determine whether he has a current disability, specifically bilateral hip disorder that is proximately due to or aggravated by his service-connected bilateral knee or low back disabilities.  The claims folder must be made available to and reviewed by the examiner in connection with the examination.  All tests deemed necessary should be conducted.

For any bilateral hip disorder found, the examiner should express an opinion as to whether it is more likely, less likely, or at least as likely as not that the disability has been caused or permanently worsened beyond its natural progression by the Veteran's service-connected low back or bilateral knee disabilities.  If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  A rationale for any opinions must be provided.

2. After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


